Title: Enclosure: William Short to Diego de Gardoqui, 10 December 1793
From: Short, William
To: Gardoqui, Diego de



Madrid Decr. 10. 1793
Sir

I have this moment had the honor of recieving the letter which Y. E. did me that of addressing to me on the 7th. inst. in answer to mine desiring to be furnished with a release from the specified debt due by the U. S. to H. C. M. & in which Y. E. informs me that the debt is much more considerable.
I have already had often the honor to mention to Y. E. that my orders were to pay the debt to Spain, amounting to 174.011. dollars, with the interest thereon & that if there were any other debt due by the U.S. it were not within my orders, & that consequently I must ask Y. E. to specify to our government in what that debt consisted, who Y. E. may be assured, will be ready to discharge any debt which may be shewn to be due by them. In the mean time as it would be out of my province to interfere therein, & as my orders are to pay off a specified debt, & for which the funds have been provided since the month of August 1792, I hope if Y. E. shall find that the statement of the bankers of the U. S. is just, to wit, that that specified debt of 174,011. dollars with the interest thereon, has been remitted by them to Y. E. that you will think it proper to give the customary release therefrom, that I may be enabled to shew to the Secretary of the Treasury that I have fulfilled his orders, which he had a right to expect I should have done much sooner.
Should Y. E. do me the honor to inform me in what the other debt Y. E. alludes to consists, & in what manner contracted I shall take pleasure in informing the Sec. of the Treasury thereof that the proper funds may be provided for discharging it.
I have the honor &c

W Short
H. E. Diego de Gardoqui, Minister of Finance &c &c &c

